Concurring and Dissenting Opinion by
Mr. Chief Justice Bell :
Nearly every homemade will or a writing in the nature thereof almost always presents difficulties — as to its validity or the intention of the maker or its interpretation and meaning. Van Gilder’s writings áre no exception.
I would probate only the first and last of his writings which were offered for probate dated respectively “Oct 1st 61,” and “Sep-19-64”. Each of these writings is undoubtedly testamentary and each was signed by the testator at the end thereof.
I would not probate the middle three pages which, inter alia, relevantly provided:
Second Sheet: At top left — “#1”; at top right— “Oct 12-61”; at top center — “Embody in Will”.
Third Sheet: At top left — “#2”; at top right— “Oct 12-61”; at top center — “Embody in Will”.
Fourth Sheet: At top left- — “#3”; at top right— “May 12th, 1962”; at top center — nothing.
None of these sheets was signed by Van Gilder at the end thereof, and none of them is connected physically or by their internal sense, by coherence or adaptation of parts. Moreover, the second sheet and the third sheet contain the words, “Embody in Will” which, I believe, are reminders or instructions, and are not and were not intended to be a part of Van Gilder’s will, but merely reflect his future intentions.
Furthermore,' on each of these sheets the writing was partly (a) in different colored ink and (b) with different kinds of pen, and each had (c) a number of items stricken out and some changed.
Covington Estate, 348 Pa. 1, 33 A. 2d 235, and Baldwin Will, 357 Pa. 432, 55 A. 2d 263, upon which *533the majority rely, are distinguishable on their facts. They reiterated the well established law that in the situation where there are different papers which are unconnected physically the test is, “Are the papers ‘connected by their internal sense, or by coherence or adaptation of parts.’ ”
Writings numbered 1, 2 and 3, supra, which contain the differences hereinabove specifically recited, are not connected externally or internally. They are not “ ‘connected by their internal sense, by coherence or adaptation of parts,’ ” and not one of them is signed by the testator at the end thereof as mandated by the Wills Act.
For these reasons I concur in part and dissent in part.